Title: To John Adams from Benjamin Franklin, 7 April 1781
From: Franklin, Benjamin
To: Adams, John



Sir
Passy, April 7. 1781

Among the late intercepted Letters from London, is one from the Army Agent there to the Traitor Arnold, by which it appears that his Bribe was 5000 £ Sterling, in Bills drawn on Harley & Drummond, who are the Contractors for furnishing the Army with Money. Inclos’d I send you a Copy of that Letter, and shall send you others by next Post.
The English Papers tell us, that you have succeeded in your Loan. Be so good as to inform me if it is true. It will give me great Pleasure. I obtain’d here, before Col. Laurens’s Arrival, a Promise of 6,000,000 for our Army, to which I hope his Sollicitations will make a considerable Addition. The Marquis de la Fayette sail’d the 27th. past, under Convoy of the Alliance, with a fair Wind, and a Cargo for the Publick, of Arms, Clothing, &c. valued at 1,000,000.
With great Respect, I am, Sir, Your Excellency’s most obedient & most humble Servant

B Franklin

